Exhibit 99.1 NEWS RELEASE OTC BB: MGWSFCusip: #585168 107 MegaWest Appoints Fred S. Zeidman as Director Calgary, Alberta; November 17, 2009 - MegaWest Energy Corp., (the “Company” or “MegaWest”), is very pleased to announce the appointment of Mr. Fred S. Zeidman of Houston Texas to its Board of Directors.By adding another independent Director, MegaWest is strengthening its corporate governance model.Mr. Zeidman will serve on the Audit and Reserves Committees in addition to his participation on the Board. Mr. Zeidman has held leadership positions in a number of energy related companies. He is Chairman of the Board of Sulphco Incorporated, an innovative crude oil service company. He is the former Chairman of the Board of Houston-based Seitel, Inc., a leading provider of seismic data and related geophysical expertise to the petroleum industry.
